DETAILED ACTION
This Non-Final Office Action is in response to the originally filed specification filed June 8, 2020 and preliminary amendments filed July 21, 2020.
Claims 1-11 and 15-20 have been amended. 
Claims 1-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 5 and 12-14 are objected to because of the following informalities: claims 5 and 12-14 have improper punctuation. There’s a list of three “lifestyle habits” however the semicolon separation creates a list of two combined habits (drinking and medication) and one singular habit (smoking). The claims should read, “at least one of drinking, medication, and smoking” as specified in the originally filed specification paragraphs [13, 14, 22, and 91-92].  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are describing elements of their respective parent claim in terms of the devices described, however, there is no specific limitations or dependency that is distinctly claimed in terms of what structural elements or requirements are within the dependency. In terms of compact prosecution, the claims are interpreted as the device/processor element is the specific dependency that is provided within the non-transitory recording medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-9, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al [2020/0129120], hereafter Adachi, in view of Kaul et al [2016/0188839], hereafter Kaul.
Regarding claim 1, Adachi discloses a lifestyle habit management device, comprising: a processor; and a memory (Paragraphs [127-128]; Adachi discloses the storage medium and devices that process the system including non-transient storage and other computer programs.), 
wherein the processor is configured to acquire a measurement result of a user (Paragraphs [27-31]; Adachi discloses that the system provides a biosensor that receives a user’s blood pressure measurements and other data representing biological data.), 
the processor is configured to detect fluctuations in the BP caused by a lifestyle habit to be managed that includes at least one of drinking and medication from the measurement result (Fig 6 and paragraphs 48-56]; Adachi discloses that the system provides a fluctuation in blood pressure patterns in terms of a person taking/not taking blood pressure medication.), and 
the processor is configured to generate lifestyle habit information indicating a history in which the user has performed the lifestyle habit, based on a detection result of the fluctuations in the bp (Paragraphs [48-56]; Adachi discloses that the system determines whether the user has taken medication based on the biological data pattern with regards to the temporal drifting of the blood pressure.).  
Adachi discloses the above-enclosed limitations regarding a medication alert system based on pattern recognized fluctuations in blood pressure of a user, however, Adachi does not specifically disclose that the measurement is specifically SBP or DBP of a user;
Kaul teaches the processor is configured to acquire a measurement result of SBP or DBP of a user and based on a detection result of the fluctuations in the sbp or dbp (Paragraphs [35-45]; Kaul teaches a similar drug interaction recognition system that includes measurements of SBP and DBP for a patient. The combination is that Kaul provides the specific sbp/dbp measurements and Adachi provides the pattern recognition for the medication adherence based on the measurement results.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the medication adherence based on pattern recognition using blood pressure of Adachi the ability to specifically measure and provide medication pattern effects using sbp/dbp as taught by Kaul since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the sbp/dbp provides greater biological data points ensuring proper medication adherence promoting patient safety/health. 
Regarding claim 2, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 1;
Adachi further discloses wherein the processor is configured to detect the fluctuations in the SBP or DBP by performing pattern recognition on a waveform of the SBP or DBP based on the measurement result (Paragraphs [48-56]; Adachi discloses that the system determines whether the user has taken blood pressure medication based on biological data patterns that determine temporal drifting of blood pressure (interpreted as fluctuations). Within the combination, Kaul teaches the specific aspect of the SBP/DBP alongside pattern/fluctuation processing.).  
Regarding claim 3, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 1, 
Adachi further discloses wherein the processor is configured to specify a fluctuating portion that satisfies a preset condition from a waveform of the SBP or DBP based on the measurement result, the processor is configured to select a lifestyle habit that has caused the specified fluctuating portion from a plurality of the lifestyle habits to be managed, and the processor is configured to generate the detection result including information indicating the selected lifestyle habit (Paragraphs [48-56]; Adachi discloses pattern recognition based on temporal shifting of the measured blood pressure including a threshold element (interpreted as specified fluctuating portion) and detection in order to determine if a user has taken medication (interpreted as selected lifestyle habit).).  
Regarding claim 5, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 1; 
Adachi further discloses wherein the lifestyle habit includes the at least one of drinking and medication; and smoking (Paragraphs [48-56]; Adachi discloses that the system determines whether a user has taken blood pressure medication or not.).  
Regarding claim 7, Adachi discloses a lifestyle habit management method performed by a lifestyle habit management device, the lifestyle habit management method comprising: a process of acquiring a measurement result of BP of a user (Paragraphs [27-31]; Adachi discloses that the system provides a biosensor that receives a user’s blood pressure measurements and other data representing biological data.); 
a process of detecting fluctuations in the BP caused by a lifestyle habit to be managed that includes at least one of drinking and medication (Fig 6 and paragraphs 48-56]; Adachi discloses that the system provides a fluctuation in blood pressure patterns in terms of a person taking/not taking blood pressure medication.); and 
a process of generating lifestyle habit information indicating a history in which the user has performed the lifestyle habit, based on a detection result of the fluctuations in the BP (Paragraphs [48-56]; Adachi discloses that the system determines whether the user has taken medication based on the biological data pattern with regards to the temporal drifting of the blood pressure.).  
Adachi discloses the above-enclosed limitations regarding a medication alert system based on pattern recognized fluctuations in blood pressure of a user, however, Adachi does not specifically disclose that the measurement is specifically SBP or DBP of a user;
Kaul teaches a process of acquiring a measurement result of SBP or DBP of a user and based on a detection result of the fluctuations in the SBP or DBP (Paragraphs [35-45]; Kaul teaches a similar drug interaction recognition system that includes measurements of SBP and DBP for a patient. The combination is that Kaul provides the specific sbp/dbp measurements and Adachi provides the pattern recognition for the medication adherence based on the measurement results.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the medication adherence based on pattern recognition using blood pressure of Adachi the ability to specifically measure and provide medication pattern effects using sbp/dbp as taught by Kaul since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the sbp/dbp provides greater biological data points ensuring proper medication adherence promoting patient safety/health. 
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Adachi further discloses a non-transitory recording medium in which a program is stored for causing the processor included in the lifestyle habit management device described in claim 1 to acquire, detect and generate (Paragraphs [127-128]; Adachi discloses the storage medium and devices that process the system including non-transient storage and other computer programs.).  
Regarding claim 9, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 2, 
Adachi further discloses wherein 3the processor is configured to specify a fluctuating portion that satisfies a preset condition from a waveform of the SBP or DBP based on the measurement result, the processor is configured to select a lifestyle habit that has caused the specified fluctuating portion from a plurality of the lifestyle habits to be managed, and the processor is configured to generate the detection result including information indicating the selected lifestyle habit (Paragraphs [48-56]; Adachi discloses pattern recognition based on temporal shifting of the measured blood pressure including a threshold element (interpreted as specified fluctuating portion) and detection in order to determine if a user has taken medication (interpreted as selected lifestyle habit).).  
Regarding claim 12, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 2, 
Adachi further discloses wherein the lifestyle habit includes the at least one of drinking and medication; and smoking (Paragraphs [48-56]; Adachi discloses that the system determines whether a user has taken blood pressure medication or not.).  
Regarding claim 13, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 3, 
Adachi further discloses wherein the lifestyle habit includes the at least one of drinking and medication; and smoking (Paragraphs [48-56]; Adachi discloses that the system determines whether a user has taken blood pressure medication or not.).  
Regarding claim 14, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 4, 
Adachi further discloses wherein the lifestyle habit includes the at least one of drinking and medication; and smoking (Paragraphs [48-56]; Adachi discloses that the system determines whether a user has taken blood pressure medication or not.).  
Regarding claim 19, the combination teaches the above-enclosed limitations;
Adachi further discloses a non-transitory recording medium in which a program is stored for causing the processor included in the lifestyle habit management device described in claim 2 to acquire, detect and generate (Paragraphs [127-128]; Adachi discloses the storage medium and devices that process the system including non-transient storage and other computer programs.).  
Regarding claim 20, the combination teaches the above-enclosed limitations;
Adachi further discloses a non-transitory recording medium in which a program is stored for causing the processor included in the lifestyle habit management device described in claim 3 to acquire, detect, generate, specify and select (Paragraphs [127-128]; Adachi discloses the storage medium and devices that process the system including non-transient storage and other computer programs.).
Claim(s) 6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, in view of Kaul et al [2016/0188839], hereafter Kaul, further in view of Shiga et al [2011/0201902], hereafter Shiga.
Regarding claim 6, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 1, however, the combination does not specifically teach evaluating a risk of causing brain and cardiovascular diseases; 
Shiga teaches wherein the processor is configured to evaluate a risk of causing development of brain and cardiovascular diseases, based on the lifestyle habit information (Fig 2 and paragraphs [50-55 and 83-90]; Shiga teaches a lifestyle habit index and risk assessment that includes apoplexy (interpreted as brain disease) and cardiovascular illness that is based on blood pressure measurements and other patient information.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blood pressure measurement system that includes medication adherence of the combination the ability to have blood pressure and other patient lifestyle information used to provide risk assessments/index that includes brain and cardiovascular diseases as taught by Shiga since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the index and risk assessment provides additional patient information for a specific improvement plan for better health outcomes [Shiga 12-13].
Regarding claim 15, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 2, however, the combination does not specifically teach evaluating a risk of causing brain and cardiovascular diseases;
Shiga teaches wherein the processor is configured to evaluate a risk of causing development of brain and cardiovascular diseases, based on the lifestyle habit information (Fig 2 and paragraphs [50-55 and 83-90]; Shiga teaches a lifestyle habit index and risk assessment that includes apoplexy (interpreted as brain disease) and cardiovascular illness that is based on blood pressure measurements and other patient information.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blood pressure measurement system that includes medication adherence of the combination the ability to have blood pressure and other patient lifestyle information used to provide risk assessments/index that includes brain and cardiovascular diseases as taught by Shiga since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the index and risk assessment provides additional patient information for a specific improvement plan for better health outcomes [Shiga 12-13].  
Regarding claim 16, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 3, 
Shiga teaches wherein the processor is configured to evaluate a risk of causing development of brain and cardiovascular diseases, based on the lifestyle habit information (Fig 2 and paragraphs [50-55 and 83-90]; Shiga teaches a lifestyle habit index and risk assessment that includes apoplexy (interpreted as brain disease) and cardiovascular illness that is based on blood pressure measurements and other patient information.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blood pressure measurement system that includes medication adherence of the combination the ability to have blood pressure and other patient lifestyle information used to provide risk assessments/index that includes brain and cardiovascular diseases as taught by Shiga since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the index and risk assessment provides additional patient information for a specific improvement plan for better health outcomes [Shiga 12-13].   
Regarding claim 17, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 4, however, the combination does not specifically teach evaluating a risk of causing brain and cardiovascular diseases;
Shiga teaches wherein the processor is configured to evaluate a risk of causing development of brain and cardiovascular diseases, based on the lifestyle habit information (Fig 2 and paragraphs [50-55 and 83-90]; Shiga teaches a lifestyle habit index and risk assessment that includes apoplexy (interpreted as brain disease) and cardiovascular illness that is based on blood pressure measurements and other patient information.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blood pressure measurement system that includes medication adherence of the combination the ability to have blood pressure and other patient lifestyle information used to provide risk assessments/index that includes brain and cardiovascular diseases as taught by Shiga since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the index and risk assessment provides additional patient information for a specific improvement plan for better health outcomes [Shiga 12-13].  
Regarding claim 18, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 5, however, the combination does not specifically teach evaluating a risk of causing brain and cardiovascular diseases;
Shiga teaches wherein the processor is configured to evaluate a risk of causing development of brain and cardiovascular diseases, based on the lifestyle habit information (Fig 2 and paragraphs [50-55 and 83-90]; Shiga teaches a lifestyle habit index and risk assessment that includes apoplexy (interpreted as brain disease) and cardiovascular illness that is based on blood pressure measurements and other patient information.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blood pressure measurement system that includes medication adherence of the combination the ability to have blood pressure and other patient lifestyle information used to provide risk assessments/index that includes brain and cardiovascular diseases as taught by Shiga since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the index and risk assessment provides additional patient information for a specific improvement plan for better health outcomes [Shiga 12-13].  
Claim(s) 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, in view of Kaul et al [2016/0188839], hereafter Kaul, further in view of Hanina et al [2016/0117484], hereafter Hanina.
Regarding claim 4, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 1, however, the combination does not specifically teach an indication of the number of times the user has performed the lifestyle habit; 
Hanina teaches wherein the processor is configured to generate the lifestyle habit information that includes information indicating the number of times the user has performed the lifestyle habit (Fig 1, 4, and paragraphs [34-36 and 53-54]; Hanina teaches a similar medication adherence system to that of the combination that specifically provides a trend over time with regards to patient adherence. The number is based on the trends that is provided including histograms and other individual patient data regarding medication adherence.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the medication adherence system that tracks patient information of the combination the ability to have an indication of number of times for medication adherence as taught by Hanina since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the medication adherence provides clinicians additional information to ensuring patient health and reducing expensive hospital readmissions [Hanina 17-20].
Regarding claim 10, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 2, however, the combination does not specifically teach an indication of the number of times the user has performed the lifestyle habit, 
Hanina teaches wherein the processor is configured to generate the lifestyle habit information that includes information indicating the number of times the user has performed the lifestyle habit (Fig 1, 4, and paragraphs [34-36 and 53-54]; Hanina teaches a similar medication adherence system to that of the combination that specifically provides a trend over time with regards to patient adherence. The number is based on the trends that is provided including histograms and other individual patient data regarding medication adherence.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the medication adherence system that tracks patient information of the combination the ability to have an indication of number of times for medication adherence as taught by Hanina since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the medication adherence provides clinicians additional information to ensuring patient health and reducing expensive hospital readmissions [Hanina 17-20].  
Regarding claim 11, the combination teaches the above-enclosed limitations of the lifestyle habit management device according to claim 3, however, the combination does not specifically teach an indication of the number of times the user has performed the lifestyle habit, 
Hanina teaches wherein the processor is configured to generate the lifestyle habit information that includes information indicating the number of times the user has performed the lifestyle habit (Fig 1, 4, and paragraphs [34-36 and 53-54]; Hanina teaches a similar medication adherence system to that of the combination that specifically provides a trend over time with regards to patient adherence. The number is based on the trends that is provided including histograms and other individual patient data regarding medication adherence.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the medication adherence system that tracks patient information of the combination the ability to have an indication of number of times for medication adherence as taught by Hanina since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the medication adherence provides clinicians additional information to ensuring patient health and reducing expensive hospital readmissions [Hanina 17-20].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Utley et al [2017/0055573] (prediction of smoking behavior using pattern recognition of user data);
Pera [2003/0084912] (quitting smoking behavior);
Orbach [2011/0183305] (analyzing patient data to provide lifestyle parameters to change patient behavior);
Shiga et al [2011/0201902] (further provides specific language regarding number of cigarettes smoked in terms of pattern recognition for patient lifestyle indexing and risk assessment);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689